                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 JAMES WILLIAMSON, FREDIA                            )
 WILLIAMSON,                                         )
                                                     )
                                Plaintiffs,          )
                                                     )      No. 6:19-03089-CV-RK
                       v.                            )
                                                     )
 WYNDHAM VACATION                                    )
 OWNERSHIP, INC., WYNDHAM                            )
 VACATION RESORTS, INC.,                             )
                                                     )
                                Defendants.          )
     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION
       Before the Court is Defendants’ Wyndham Vacation Ownership, Inc. and Wyndham
Vacation Resorts, Inc. (“Defendants”) Motion to Compel Arbitration (“the Motion”). (Doc. 6.)
The Motion is fully briefed. (Docs. 7, 9, 14.) After careful consideration and for the reasons
below, the Motion is GRANTED, and this case is hereby STAYED.
                                              Background
       On January 10, 2019, Plaintiffs filed their Petition against Defendants in the Circuit Court
of Taney County, Missouri. James Williamson and Fredia Williamson v. Wyndham Vacation
Ownership, Inc. and Wyndham Vacation Resorts, Inc., Case No.: 1946-CC00006. On
March 1, 2019, Defendants removed this action to this Court on the basis of diversity of citizenship
pursuant to 28 U.S.C. § 1332(a)(1).1
       The Complaint provides the following allegations. Plaintiffs entered into two separate
timeshare agreements with Defendants, and in the execution of these agreements, Defendants
made false representations to Plaintiffs to convince Plaintiffs to purchase timeshare interests from
Defendants. On October 15, 2017, Plaintiffs entered into a ClubWyndham® Access Vacation
Ownership Plan Retail Installment Contract Purchase and Security Agreement – Contract No.
00020-1736444 (“Contract I”). On July 9, 2018, Plaintiffs entered into a ClubWyndham® Access
Vacation Ownership Plan Retail Installment Contract Purchase and Security Agreement – Contract

       1
         On March 20, 2019, Plaintiffs’ filed a Motion to Remand. (Doc. 11.) On May 6, 2019, the Court
denied Plaintiff’s Motion to Remand. (Doc. 24.)
No. XX-XXXXXXX (“Contract II”). Also on July 9, 2018, Plaintiffs traded in Contract I for Contract
II, applying the equity from Contract I as a down payment for Contract II. After this transaction,
Contract II became the operative contract as Contract I was subsumed within Contract II. The
Complaint asserts two cause of action against Defendants: (1) violation of the Missouri
Merchandising       Practices    Act    (“MMPA”),          RSMo.    §   407.0252;     and    (2)    fraudulent
misrepresentation3 arising from Defendants’ alleged deceptive and coercive behavior during
contract formation and execution. Contract II contains the following arbitration provision:
        PLEASE READ THIS PROVISION OF THE AGREEMENT CAREFULLY.
        IT PROVIDES THAT CERTAIN DISPUTES MUST BE RESOLVED BY
        BINDING ARBITRATION. IN ARBITRATION YOU GIVE UP THE
        RIGHT TO GO TO COURT, INCLUDING THE RIGHT TO A JURY OR
        SIMILAR PROCEEDING. IN ARBITRATION, A DISPUTE IS RESOLVED
        BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY.
        ARBITRATION PROCEDURES ARE SIMPLER AND MORE LIMITED
        THAN COURT PROCEDURES AND ARE SUBJECT TO VERY LIMITED
        REVIEW.

        33. DISPUTE RESOLUTION/ARBITRATION: Any Disputes between the Parties
        shall be resolved as follows:

        (a) Definition of Disputes: The Parties agree that any dispute, claim, suit demand
            or controversy arising out of or relating to this Agreement (any “Dispute”) shall
            be determined exclusively and finally by individual arbitration, except as
            specified below. “Dispute” includes, without limitation, any claims regarding
            any breach, termination, enforcement, interpretation or validity of this
            Agreement, and claims arising out of or related to the marketing, purchase,
            and/or use of Owner’s Ownership, Owner’s use of Seller’s properties, and/or
            Owner’s participation, in any activities/events sponsored, organized or made
            available by Seller or any of its affiliates.
(Doc. 7-2, ¶ 33(a) (bolded italics added)).



        2
          “The elements of a claim under the MMPA are: (1) the purchase of a good or service, (2) for
personal or household purposes; and (3) an ascertainable loss of money or property, (4) resulting from or
caused by the use or employment of another person of a method, act, or practice declared unlawful under
the MMPA.” Bratton v. Hershey Co., 2018 U.S. Dist. LEXIS 26031, at *5 (W.D. Mo. Feb. 16, 2018).
        3
           “The elements of fraudulent misrepresentation are: (1) a representation; (2) its falsity; (3) its
materiality; (4) the speaker’s knowledge of its falsity or ignorance of its truth; (5) the speaker’s intent that
it should be acted on by the person in the manner reasonably contemplated; (6) the hearer’s ignorance of
the falsity of the representation; (7) the hearer’s reliance on the representation being true; (8) the hearer’s
right to rely thereon; and (9) the hearer’s consequent and proximately caused injury.” Inspired Pharma
Solutions, LLC v. 5mrx LLC, 2018 U.S. Dist. LEXIS 16450, at *5-6 (E.D. Mo. Feb. 1, 2018).

                                                       2
       The parties do not dispute that Contract II contained a clause providing that any dispute
arising out of the agreement shall be subject to arbitration administered by the American
Arbitration Association (“AAA”) in Orange County, Florida.
                                             Discussion
       Defendants argue Contract II contains a valid arbitration agreement and the terms of the
agreement fall within the scope of arbitration; therefore, arbitration is proper. Plaintiffs argue: (1)
the arbitration clause is unenforceable because Contract II was procured by fraud, and (2)
Plaintiffs’ claims are independent torts that fall outside the scope of the arbitration clause. To
determine whether this case should be sent to arbitration, the Court must first determine whether
a valid arbitration agreement exists. If a valid arbitration agreement exists, the Court must then
determine whether the dispute between the parties falls within the terms of the arbitration
agreement.
       I.      Whether a Valid Arbitration Agreements Exists
       Plaintiffs allege Defendants fraudulently induced Plaintiffs into purchasing timeshare
contracts; therefore, the arbitration clause is unenforceable. “[T]he Federal Arbitration Act
requires a claim of fraud in the inducement of the entire contract to be submitted to arbitration.”
Creson v. Quickprint of America, Inc., 558 F. Supp. 984, 987 (W.D. Mo. Jan. 27, 1983). “Only
when there is a claim of fraud in the arbitration clause itself is a court to intervene.” Id. Here,
Plaintiffs’ Complaint alleges fraud in the inducement of the entire timeshare contract, not fraud in
the inducement of the arbitration clause specifically. Therefore, Plaintiffs’ claims for fraudulent
inducement are proper for arbitration. See PR Group, LLC v. Windmill Int’l, Ltd., 2016 WL
3033617, at *6 (W.D. Mo. Feb. 1, 2016) (“[t]he defense of fraud can defeat the arbitration
agreement only if the claim is fraud in the inducement of the arbitration clause itself – an issue
which goes to the making of the agreement to arbitrate . . . [b]ut where the claim was one of fraud
in the inducement of the contract generally, Prima Paint [Corp. v. Flood & Conklin Mfg. Co., 388
U.S. 395 (1967)] declared that the issue was for the arbitrator”) (internal citations omitted).
       II.     Whether the Parties’ Dispute Falls within the Arbitration Agreement
       “At the very least, for a tort claim to be subject to an arbitration clause, it must raise some
issue the resolution of which requires reference to or construction of some portion of the parties’
contract.” Nw. Chrysler-Plymouth, Inc. v. DaimlerChrysler Corp., 168 S.W.3d 693, 696 (Mo.
App. 2005). “Where a tort claim is independent of the contract terms and does not require

                                                  3
reference to the underlying contract, arbitration is not compelled.” Id. “The relationship between
the tort claim and the contract is not satisfied simply because the dispute would not have arisen
absent the existence of the contract.”               Greenwood v. Sherfield, 895 S.W.2d 169, 174
(Mo. App. 1995. Plaintiffs argue that they are not bound by the arbitration agreement because
their Complaint alleges claims that can be resolved without reference to Contract II. Defendants
argue Plaintiffs’ claims require reference to or construction of Contract II.
        Plaintiffs’ claims require reference to or construction of Contract II. The arbitration clause
states it pertains to all disputes “arising out of or relating to this Agreement” as well as the
“marketing, purchase and/or use” of Plaintiffs’ ownership in Club Wyndham® generally.
(Doc. 7-2, ¶ 33(a)). Plaintiffs allege Defendants “employ[ed] the unfair practice of imposing
extremely short time and/or high pressure sales tactics on Plaintiffs’ purchasing decision, such as
requiring a decision before they could leave the sale meeting or facility, thereby creating an
artificial sense of urgency.” (Doc. 1-1, ¶ 26a.) Contract II’s language allowed Plaintiffs a
“nonwaivable right to cancel,” giving Plaintiffs a full fifteen days to cancel their agreement.
(Doc. 7-2, ¶ 45.) Next, Plaintiffs allege they were told they could travel and use the timeshare
anytime but were denied this access. (Doc. 1-1, ¶ 26c.) Contract II provides Plaintiffs’ timeshare
rights as to accommodations and location usage. (Doc.7-2, § § B, C.) Finally, Plaintiffs allege
they were told the timeshare’s investment value would increase over time, but its investment value
did not increase. (Doc. 1-1, ¶ 26g.) Contract II provides the purpose of the timeshare is for
recreational and social use, not for financial gain. (Doc. 7-2, ¶ 12.) Plaintiffs’ claims concern the
marketing, purchase, and use of the timeshare; therefore, Plaintiffs’ claims require reference to the
contract.4
        III.     Whether a Stay is Appropriate
        Defendants argue that the case should be dismissed if the Motion is granted. As a general
rule, the FAA requires courts to stay an action pending arbitration rather than dismissing a case.

        4
           Plaintiffs rely on Riley v. Lucas Lofts Investors, LLC in support of their position, but the Court
finds Riley distinguishable. 412 S.W.3d 285 (Mo. App. 2013). In Riley, the dispute at issue arose from the
plaintiff’s purchase of the defendants’ condominiums. Id. at 4. The Riley Court denied the defendants’
motion to compel arbitration because the claims did not raise any issues that required reference to the
contract for sale of the condominiums. Id. at 12. Riley is distinguishable because the dispute concerned
the repair of the building’s roof, and this roof repair was entirely separate and was not a part of the plaintiffs’
condominium contract. Therefore, the roof dispute did not require reference to or construction of the
contract to purchase condominiums. Id. Unlike in Riley, here, the resolution of Plaintiffs’ claims require
reference to Contract II for resolution.

                                                        4
Green v. SuperShuttle Int’l, Inc., 653 F.3d 766, 769 (8th Cir. 2011). Section 3 of the FAA states
that the case “shall” be stayed “upon any issue referable to arbitration under an agreement in
writing for such arbitration.” There is an exception to this general rule. An action that is sent to
arbitration may be dismissed instead of stayed if it is clear the entire controversy between the
parties will be resolved in the arbitration. Green, 653 F.3d at 769 769-770. The Court is not fully
convinced that no issue will remain after arbitration. Therefore, the Court will stay this case in
accordance with 9 U.S.C. § 3.
                                           Conclusion
       After careful consideration and for the reasons above, the Motion is GRANTED, and this
matter shall be sent to arbitration. The arbitration shall be administered by the American
Arbitration Association (“AAA”) in Orange County, Florida. Accordingly, this case is STAYED
until arbitration proceedings are complete. The parties are directed to file status reports with the
Court every one-hundred twenty (120) days and within ten (10) days after arbitration is concluded.
       IT IS SO ORDERED.
                                                     s/ Roseann A. Ketchmark
                                                     ROSEANN A. KETCHMARK, JUDGE
                                                     UNITED STATES DISTRICT COURT
DATED: May 15, 2019




                                                 5
